Citation Nr: 1534143	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-47 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2014, the Board denied the issue on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in May 2015, on the basis of a Joint Motion for Remand (Joint Motion), vacated the denial of a rating in excess of 70 percent for PTSD with depressive disorder and remanded the matter to the Board for further action.

In September 2010, January 2011, and April 2014, the Veteran appeared at hearings before three different Veterans Law Judges.  Significantly, the subject matter of the September 2010 and April 2014 hearings was limited to the issues of entitlement to service connection for hearing loss, tinnitus, and a neck disability.  The January 2011 hearing was the only hearing that dealt with the Veteran's psychiatric disability.  As such, a three judge panel is not needed to address the issue presently before the Board, that is, entitlement to increased rating for a psychiatric disorder.

The Veterans Law Judge who conducted the January 2011 hearing is no longer employed at the Board.  In June 2015, the Board sent the Veteran a letter asking him if he wished to have another Board hearing in this matter.  In July 2015, he declined to have another hearing.



FINDING OF FACT

The Veteran's service-connected PTSD with depressive disorder has been productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, but is not productive of total social and occupational impairment.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for the service-connected PTSD with depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  Additionally, the May 2015 Joint Motion did not indicate there are any notice deficiencies.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (the terms of a joint motion will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  The Veteran was provided VA medical examinations in February 2010 and January 2013.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  The Veteran has not identified any evidence that remains outstanding and the May 2015 Joint Motion did not raise any duty to assist issues.  See Carter, 26 Vet. App. at 542-43.  VA's duty to assist is met.  

PTSD with Depressive Disorder

The Veteran seeks an initial rating in excess of 70 percent for PTSD with depressive disorder.

The Veteran's service-connected disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  A mental disorder must be rated based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a) (2014).

Under Diagnostic Code 9411, the criteria for the current 70 percent rating include occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

The next higher rating, 100 percent, is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

In 2007, the Veteran experienced sleep impairment, to include nightmares, and anxiety.  See, e.g., Statement, Veteran (November 10, 2007).  His wife reported that he also experienced mood swings: some days was cordial to family and friends but other days he was rude and snappy.  See Statement, wife (December 9, 2007).  VA treatment notes show that the Veteran was consistently cooperative, friendly, pleasant, polite, alert, attentive, appropriately groomed, neat and clean and that his speech, thought, orientation, memory, and judgement were normal.  See VA psychiatry opt. notes (July 26, 2007; October 4, 2007).  On October 4, 2007, the Veteran reported that he was employed but had not been working due to hand surgery.

Throughout 2008, VA treatment notes show a continuation of symptoms with the addition of depressed mood, isolation, and irritability due to reactive anger.  The Veteran's treating physicians consistently noted that he was cooperative, friendly, pleasant, polite, alert, attentive, neat, clean, and appropriately groomed.  See VA psychiatry notes (January 10, 2008; March 13, 2008; June 9, 2008).

In September 2008, the Veteran reported that he retired from truck driving because of eligibility due to age and duration of work.  See VA exams. (January 27, 2010; January 3, 2013; February 24, 2014).  Historically, the Veteran worked in waste management for 20 years, truck driving for 6 years, and retail for 1 year.  See VA exam., PTSD (February 24, 2010).  He denied having ever been fired or laid off due to problems getting along with other people.  See SSA, Function Report (March 6, 2009).  In March 2009, he reported various problems, including PTSD, but asserted that if not for his right hand carpel tunnel, he would be able to go back to work.  See SSA, Report of Contact (Mach 23, 2009).  SSA determined that the Veteran had been disabled since September 12, 2008, primarily due to a back disorder and secondarily due to diabetes mellitus.  See SSA Determination (May 4, 2009).  

Throughout 2009, VA and private treatment records show a continuation of the symptoms noted in 2007 and 2008, with the addition of suicidal ideations, auditory hallucination, intrusive thoughts, problems concentrating, hypervigilance, and exaggerated startle response.  See, e.g., Vet Center, Intake Evaluation (January 14, 2009); VA psychiatry opt. note (April 7, 2009).  However, the Veteran also reported that he did not have any problems getting along with family, friends, neighbors, or others; that he follows directions and handles changes in his routine very well; that he respects authority figures; and that he does not have any unusual behavior or fears.  See SSA, Function Report (March 6, 2009).  Additionally, clinicians consistently reported that the Veteran's appearance, intelligence, speech, orientation, memory, affect, motor activity, and judgment were normal.  See, e.g., Vet Center, Intake Evaluation (January 14, 2009); SSA, medical evaluation (April 24, 2009); Dr. Coppa, Progress Note (August 27, 2009).

In 2010, in addition to the previously documented symptoms, the Veteran reported aggressive arguments with people in his work place and that it is not uncommon for him to push family members during arguments, especially if they get too close to him.  See VA exam. PTSD (February 24, 2010).  He also reported close relationships with adult children and wife, but that aside from them, he doesn't have many friends.  He reported that he performs home repairs and seasonal gardening, which is his favorite hobby.  The February 2010 VA PTSD examination report states that the Veteran reported that he "does relatively little but [] is considering returning to work particularly if he separates from his wife.  He indicate[d] that he [has] been retired for a few years now and feels that the has little to do with his time."  The examiner noted that the Veteran was clean, neatly groomed, appropriately dressed, coherent, cooperative, friendly, relaxed, attentive, and orientated and that his memory was normal.

In January 2011, the Veteran testified that he experienced problems with short term memory, lack of motivation, sleep disturbance, and overreacting two or three times per week, mostly with his wife and her family.  When asked how PTSD affects him in the workplace he stated that  "I had problems but didn't know what it was. I had to do my job but if I thought it was -- wasn't supposed to go that way, I would have something to say or I wouldn't do it."  He also reported frequent homicidal and suicidal ideation.  See Hearing transcript (January 11, 2011).

Throughout 2011, the Veteran reported hyperarousal, depression, and occasional avoidance.  See, e.g. Vet Center, Group Counseling Note (June 2, 2011); Urology Partners, treatment note (November 16, 2011).  He was nonetheless able to chaperone a grade school class field trip, go on multiple fishing trips with family and friends, and share tips with his Vet Center counseling group (of 10 people) from ways to identify stressful relationships and set boundaries to various topics pertaining to fishing.  See Vet Center, Group Counseling Notes (February 4, 2011; February 11, 2011; June 2, 2011; June 23, 2011; September 15, 2011).  Clinicians consistently reported that the Veteran was orientated and his mood and affect were appropriate.  See, e.g., Bradenton Heart Center, Dr. Rajan (February 24, 2011; March 8, 2011; June 7, 2011; October 3, 2011; December 6, 2011).  


In 2012, the Veteran continued to experience mood swings, reactive irritability, depression, hyperarousal, sleep disturbance, and short term memory loss.  See, e.g., Vet Center, Group Counseling Notes (March 1, 2012; December 15, 2012); Statement, wife (July 9, 2012).

At a January 2013 VA examination, the Veteran reported increased problems in psychosocial functioning due to his insomnia, recurrent combat nightmares and intrusive memories, hypervigilance, hyperarousal, irritability, mood dysphoria, social anxiety with isolating and avoidant behaviors, decreased concentration, and emotional detachment.  The Veteran had occasional transient suicidal ideation when most despondent, but no recent suicidal or homicidal ideation, impulses, or intent.   The examiner noted that the Veteran was oriented with space and time, did not experience hallucinations, or neglect his personal appearance.  The examiner concluded that while the Veteran's symptoms have contributed to his past problems with work focus, quality, and interactions with coworkers, they have not in the past and do not now cause individual unemployability.  To that end, the Veteran reported that he is unable to work due to his multiple somatic conditions, primarily his worsening diabetic neuropathies and polyarthritis.

During the latter half of 2013, the Veteran experienced a decrease in symptomatology.  In June 2013, he reported decreased anxiety and no more nightmares, severe irritability, or suicidal ideation.  See VA psychiatry opt. note  (June 29, 2013).  By September 2013, reported relative lack of motivation, mild depression, fair socialization but that he that he had been feeling better overall: no nightmares or anxiety and he was not engaging in the process of reactive anger as he once did.  See VA psychiatry opt. note  (September 17, 2009).  He also reported attending high school football games, MOVE class at the Vet Center, watching sports with his brother, fishing, and going out with his daughter and grandson.

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 70 percent for PTSD with depressive disorder.  Throughout the pendency of the appeal, the Veteran's psychiatric disorder has consistently manifested with significant symptoms such as sleep impairment, to include nightmares; anxiety, hypervigilance, mood swings, exaggerated startle response, irritability due to reactive anger, and problems getting along with relatives and coworkers; occasional isolation, depression, and homicidal and suicidal ideation; auditory hallucination; and short term memory loss and problems concentrating.  The Board finds that these symptoms have resulted, at worst, in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by the current 70 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, DC 9411.

The Board finds the next higher rating, 100 percent, is not warranted for the Veteran's service-connected PTSD with depressive disorder at any time during the pendency of the appeal.  While the Veteran experiences symptoms that resemble those associated with a 100 percent rating, they are not "of the kind enumerated in the regulation" in terms of "severity, frequency, or duration" required in order to warrant a 100 percent rating.  See Vazquez-Claudio, 713 F.3d at 117.  Critically, no medical professional has ever indicated the Veteran's symptoms are productive of total occupational and social impairment.  

The Board finds that the Veteran's anxiety, depression, isolation, hypervigilance, mood swings, exaggerated startle response, irritability due to reactive anger, problems getting along with relatives and coworkers, and homicidal and suicidal ideation do not manifest with such severity, frequency, or duration so as to result in total occupational and social impairment.  This is evident by the fact that the Veteran's wife reports that his irritability and anger is periodic--some days he is cordial to family and friends, but other days he is snappy and rude.  See Statement, wife (December 9, 2007).  Moreover, the Veteran reported that he does not have problems getting along with family, friends, neighbors, or others; that he follows directions and handles changes in his routine very well; that he respects authority figures; and that he does not have any unusual behavior or fears.  See SSA, Function Report (March 6, 2009).  Additionally, Vet Center records show that the Veteran has chaperoned a grade school class field trip, gone on numerous fishing trips with family and friends, and shared tips on coping with psychiatric symptoms with his Vet Center counseling group (of 10 people).  See Vet Center, Group Counseling Notes (February 4, 2011; February 11, 2011; June 2, 2011; June 23, 2011; September 15, 2011).  Significantly, nearly every mental healthcare provider that followed the Veteran during the pendency of the appeal noted that he was cooperative, friendly, and pleasant.  See VA psychiatry opt. notes (July 26, 2007; October 4, 2007; January 10, 2008; March 13, 2008; June 9, 2008); VA exam. PTSD (February 24, 2014).  

The Board acknowledges that the Veteran thrice reported hearing noises of unknown origin in 2009.  See VA treatment (January 5, 2009) (God's voice); Vet Center, Intake Evaluation (January 14, 2009) (voices); VA psychiatry opt. note (April 7, 2009) (noises).  However, even considering this symptom, there is no indication that the Veteran's psychiatric symptoms have resulted in total occupational and social impairment.   

The Board acknowledges that the Veteran alleges he has experienced short term memory loss, problems concentrating, and chronic sleep impairment, but finds that these symptoms do not manifest with such severity, frequency, or duration so as to result in total occupational and social impairment.  This is evident by the fact that nearly every health care provider that followed the Veteran during the pendency of the appeal noted that he was alert, attentive, appropriately groomed, neat and clean and that his speech, thought, orientation, memory, and judgement were normal.  See VA psychiatry opt. notes (July 26, 2007; October 4, 2007; January 10, 2008; March 13, 2008; June 9, 2008); Vet Center, Intake Evaluation (January 14, 2009); SSA, medical evaluation (April 24, 2009); Dr. Coppa, Progress Note (August 27, 2009); VA exams. PTSD (February 2010, January 2013); Bradenton Heart Center, Dr. Rajan (February 24, 2011; March 8, 2011; June 7, 2011; October 3, 2011; December 6, 2011).

The Board finds that the Veteran's report that he had to stop working due to PTSD, which was highlighted in the May 2015 Joint Motion, is inconsistent with the evidence of record.  Throughout the pendency of the appeal, the Veteran consistently reported that he retired from truck driving because eligibility due to age and duration of work.  See VA exams. (January 27, 2010; January 3, 2013; February 24, 2014).  In fact, the Veteran denied having ever been fired or laid off due to problems getting along with other people.  See SSA, Function Report (March 6, 2009).  Significantly, in March 2009, he indicated that PTSD did not cause him to stop working.  See SSA, Report of Contact (Mach 23, 2009) (showing that the Veteran reported various problems, including PTSD, but asserted that if not for his right hand carpel tunnel, he would be able to go back to work).  In January 2013, he reported that he was unable to work due to multiple somatic conditions, primarily his worsening diabetic neuropathies and polyarthritis.  See VA examination, PTSD (January 2013).  Moreover, the January 2013 VA examiner opined that the Veteran's psychiatric disability has not and does not cause individual unemployability.  Given the inconsistency of the Veteran's allegations regarding why he stopped working and given that more often than not he attributed his lack of employment to factors other than PTSD, the Board finds the Veteran's allegation that he cannot work because of his PTSD to not be credible.  

In sum, the Board finds that the evidence demonstrates that the Veteran's PTSD with depressive disorder does not result in total occupational and social impairment.  While the Veteran's symptoms result in impairment in most areas, the evidence demonstrates that he has been able to actively pursue a number of tasks and hobbies independently and with family and friends and that he regularly attends Vet Center group counseling and other group events; that his thought processes or communication have been unimpaired; that he has consistently presented himself to clinicians with appropriate behavior; that any danger of harm to himself or others has not been evaluated as persistent by any medical professionals who have treated him; that he has not perpetrated harm against himself or others; that he is able to perform activities of daily living; that he is consistently orientated to time and place; and that his claimed memory loss is not so severe as to be analogous to memory loss that precludes the ability to recall names of close relatives, own occupation, or own name.  Additionally, the Veteran's GAF scores ranged from 57 to 65, which are indicative of moderate symptomatology and moderate difficulty in social and occupational functioning.  See VA psychiatry opt. notes (July 26, 2007; October 4, 2007; January 10, 2008); VA exams. (February 24, 2010; January 3, 2013).  The Board finds that the evidence does not support a rating in excess of 70 percent at any time during the pendency of the appeal.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating greater than 70 percent for PTSD with depressive disorder.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Other Considerations

Consideration has been given regarding whether the schedular rating is inadequate for the Veteran's disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied.  The Veteran's service-connected psychiatric disorder has manifested with signs and symptoms such as chronic sleep impairment, to include nightmares; anxiety, hypervigilance, mood swings, exaggerated startle response, irritability due to reactive anger, and problems getting along with relatives and coworkers; occasional isolation, depression, and homicidal and suicidal ideation; auditory hallucination; and short term memory loss and problems concentrating.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 9411, which accounts for any psychiatric symptoms that impair social and occupational functioning.  In short, there is nothing exceptional or unusual about the Veteran's psychiatric disorder.  Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.

Lastly, the Board acknowledges the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009), which instructs that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim where the matter of unemployability is raised by record.  In the instant case, however, the issue of entitlement to a TDIU was remanded by the Board to the agency of original jurisdiction (AOJ) in July 2014.  Thus, as this issue has been bifurcated and separately adjudicated, this issue is not before the Board at this time.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011). 


ORDER

A rating in excess of 70 percent for PTSD with depressive disorder is denied.



____________________________________________
M. N. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


